UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-27645 Ivany Nguyen, Inc. (Exact name of small business issuer as specified in its charter) Delaware 88-0258277 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8ue Du Frost, St. Leonard, Quebec, CanadaH1P 2Z5 (Address of principal executive offices) 514-831-3809 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:39,506,877 Common Shares as of May 12, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 2 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 8 Item 1A: Risk Factors 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: Submission of Matters to a Vote of Security Holders 8 Item 5: Other Information 8 Item 6: Exhibits 8 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 (audited); F-2 Statements of Operations for the three and nine months ended March 31, 2010 and 2008 and from inception of current operations through March 31, 2010 (unaudited); F-3 Statements of Stockholders’ Equity as of March 31, 2010 (unaudited); F-4 Statements of Cash Flows for the nine months ended March 31, 2010 and 2009 and from inception of current operations through March 31, 2010 (unaudited); F-5 Notes to Financial Statements. These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 2 Table of Contents IVANY NGUYEN, INC. (An Exploration Stage Company) Balance Sheets ASSETS March 31, June 30, (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Total Current Assets EQUIPMENT, net OTHER ASSETS Mineral properties - - Total Other Assets - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Loans due to shareholders - Total Current Liabilities STOCKHOLDERS' EQUITY Preferred stock; 10,000,000 shares authorized, at $0.001 par value, none issued or outstanding and outstanding - - Common stock; 200,000,000 shares authorized, at $0.001 par value, 39,281,877 and 36,051,877 shares issued and outstanding, respectively Additional paid-in capital Stock subscription (receivable) payable ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents IVANY NGUYEN, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) From Inception For the Three Months Ended For the Nine Months Ended Through March 31, March 31, March 31, REVENUES
